DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed May 28, 2021. Claims have been amended. Claim 2 has been cancelled. Claims 1 and 3-9 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are found throughout claims 1-15. Specifically, the term “unit” is used as a substitute in place of means (MPEP 2181.I).  The following terms are being interpreted under 35 U.S.C. 112(f): “Control unit” in claim 8. The “control unit” performs the function: “configured to detect, from the input information acquired by the input interface, a characteristic value of the question sentence” in claim 8. No structure is provided in claim 8 that is sufficient to perform these functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the detail degree of the question sentence increases as the characteristic value of the question sentence increases.” It is unclear how this statement further limits the claim or whether it is intended to define the “detail degree” as having the same meaning as the “characteristic value.” The characteristic value of a question sentence is the number of characters, words, or content words in the sentence. As claimed the “question sentence” is acquired from a user not controlled by the claimed method. A user would therefore be able to input question sentences with different characteristic values and identical detail levels. For example, “What is the oil change interval?” vs. “How many miles is the oil change interval?” would have different characteristic values but provide identical details. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for responding to questions regarding vehicles.. The limitation of “acquiring, by an input interface, input information entered by the user, the input information including a question sentence,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an input interface,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “an input interface” language, “acquiring, by an input interface, input information entered by the user, the input information including a question sentence” in the context of this claim encompasses a person hearing and understanding detecting, by a processor, a characteristic value of the question sentence included in the input information acquired from the input interface, the characteristic value of the question sentence being a number of characters, a number of words, or a number of content words included in the question sentence” is process that, other than recitation of a processor, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, especially a short question, “What’s the oil change interval,” it would be reasonable to mentally determine that the question only included four words. “[O]utputting, by a display or a speaker, an answer sentence according to a detail level, the detail level being an index indicating a detail degree of a sentence, and the detail level being determined based on the characteristic value of the question sentence” as drafted, is a process that, under its broadest reasonable interpretation, covers considering the detail level of a question, determining and providing an answer of a length or detail level based on the length of the question. For example a person could determine that the 5 word question above requires the short answer, “6,000 miles.” The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites an “input interface,” “a processor,” “a display or speaker.” ”. While several physical objects are now affirmatively recited, each of an “input interface,” “a processor,” “a display or speaker” are components commonly included in any generic computing device.  These additional limitations are recited at a high-level of generality (i.e., as a generic processor, memory, and/or computer code implementing a step) such 2-9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20130041921 (“Cooper”).
Concerning claim 1, Cooper discloses “An information processing method comprising for use in a vehicle,” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”) The method of Cooper may be performed by “any computer having a processor and memory for executing program instructions,” (¶ [0027]) such as a smartphone or tablet which may easily be used within a vehicle.); “acquiring, by an input interface, input information entered by the user, the input information including a question sentence; ” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of the present invention. Concept <automotive universe> 300 represents the domain to which the exemplary ontology relates. That is, the concepts and relationships shown in FIG. 3 are of, and relate to, automobiles. … given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”)), ¶ [0037], ¶ [0047], ¶ [0062], ¶ [0073-0074] Fig. 3 shows an exemplary data structure for processing received questions related to vehicles, while the numerous cited paragraphs discuss a variety of vehicle related example questions); detecting, by a processor, a characteristic value of the question sentence included in the input information acquired from the input interface, the characteristic value of the question sentence being a number of characters, a number of words, or a number of content words included in the question sentence (¶ [0070] outputting, by a display or a speaker, an answer sentence according to a detail level” (¶ [0094], ¶ [0070], ¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.) “the detail level being an index indicating a detail degree of a sentence” (¶ [0010] (“Further, this method creates a semantic index that uses the concept for identifying information, parses a query into elements, where at least one of the elements is equivalent to the concept, and retrieves units of information using the semantic index.”), ¶ [0029] (“In processing a query (i.e., during query mode), system 100 uses multi-layered concept repository 134 as a hierarchical dictionary or set of relationships for determining associated concepts that are relevant in determining an answer based on the elements of the query. … To do so, response engine 140 uses semantic index 129 to locate and to extract information from content storage 108, the content of which is typically formed during the indexing mode. Then, response engine 140 determines how best to present the extracted information as an appropriate the detail level being determined based on the characteristic value of the question sentence,” (Fig. 1B, ¶ [0028-29] (“In both indexing mode and query mode, LAM 110 transforms text into elements, which then can be annotated with additional information for enhancing the information retrieval process of the present invention. … In query mode, the elements and associated annotations are transported to rules engine 132, where either an element or an annotation, or both, are recognizable as satisfying a rule condition by rules engine 132.  … an element can be composed of any combination of symbols that constitute a token (e.g., a word) or a portion thereof (e.g., a word, if a multi-worded token), one or more segments, a phrase, a concept, etc.”), ¶ [0031-33] many characteristic values are determined by the LAM 110, including elements, tokens, and annotations, which are later used to identify a response, ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”) Another characteristic value could be whether a question sentence is short or long.); “wherein the detail degree of the question sentence increases as the characteristic value of the question sentence increases” (Figs., ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”), ¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For 
Concerning claim 3, Cooper discloses “The information processing method according to claim 1” (See claim 1); “wherein a characteristic value of the answer sentence which the information processing device outputs is determined according to the detail level” ((¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The characteristic value of the answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.).

Concerning claim 5, Cooper discloses “The information processing method according to claim 1” (See claim 1); “wherein the question sentence includes a keyword representing an operation of the vehicle when a function of the vehicle is executed” (Table 1, ¶ [0074] (example question 2 is : “(2) the question: ‘Does the Accord Sedan have front-wheel drive?’” includes a keyword “front-wheel drive” that represents the operation of an Accord when the 
Concerning claim 6, Cooper discloses “The information processing method according to claim 5” (See claim 5); “wherein content of the answer sentence is determined as being at least one of a description of the function corresponding to the operation, a description of a cause why the vehicle performs the operation, and a description of a way to handle the operation” (Table 1, ¶ [0074]  (“(2) the question: ‘Does the Accord Sedan have front-wheel drive?’ invokes system 100 to find any number of variations of Accord Sedan that collectively may have front-wheel, rear-wheel and four-wheel types of drive.”) In response to the question about a function of vehicle operation the system provides “a description of the function corresponding to the operation.” Specifically, the system describes what Accords operate with rear-wheel drive and what Accords have front-wheel drive.).
Concerning claim 7, Cooper discloses “A non-transitory storage medium storing a program, wherein the program causes an information processing device that is used in a vehicle to” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”), ¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the present invention.”) The method of Cooper may be performed by “any computer having a processor and memory for executing program instructions,” (¶ [0027]) such as a smartphone or tablet which may easily be used within a vehicle.); “acquire, from an input interface, input information entered by a user, the input information including a question sentence” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of detect, by a processor, a characteristic value of the question sentence included in the input information acquired from the input interface, the characteristic value of the question sentence being a number of characters, a number of words, or a number of content words included in the question sentence” (¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”) One characteristic value could be a determination of whether the question sentence is short or long, which is based on the number of words in the query.); “output, by a display or a speaker, an answer sentence according to a detail level,” (¶ [0094], ¶ [0070], ¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include the detail level being an index indicating a detail degree of a sentence” (¶ [0010] (“Further, this method creates a semantic index that uses the concept for identifying information, parses a query into elements, where at least one of the elements is equivalent to the concept, and retrieves units of information using the semantic index.”), ¶ [0029] (“In processing a query (i.e., during query mode), system 100 uses multi-layered concept repository 134 as a hierarchical dictionary or set of relationships for determining associated concepts that are relevant in determining an answer based on the elements of the query. … To do so, response engine 140 uses semantic index 129 to locate and to extract information from content storage 108, the content of which is typically formed during the indexing mode. Then, response engine 140 determines how best to present the extracted information as an appropriate response.”) The detail level of the question is determined using an index, the semantic index, whose layers indicate a detail degree of a sentence.) “the detail level being determined based on the characteristic value of the question sentence” (Fig. 1B, ¶ [0028-29] (“In both indexing mode and query mode, LAM 110 transforms text into elements, which then can be annotated with additional information for enhancing the information retrieval process of the present invention. … In query mode, the elements and associated annotations are transported to rules engine 132, where either an element or an annotation, or both, are recognizable as satisfying a rule condition by rules engine 132.  … an element can be composed of any combination of symbols that constitute a token (e.g., a word) or a portion thereof (e.g., a word, if a multi-worded token), one or more segments, a phrase, a concept, etc.”), ¶ [0031-33] many characteristic values are determined by the LAM 110, including elements, tokens, and annotations, which are later wherein the detail degree of the question sentence increases as the characteristic value of the question sentence increases” (Figs., ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”), ¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The characteristic value of the answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.).
Concerning claim 8, Cooper discloses “An information processing device comprising for use in a vehicle, the information processing device comprising” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”), ¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the an input interface configured to acquire input information including a question sentence” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of the present invention. Concept <automotive universe> 300 represents the domain to which the exemplary ontology relates. That is, the concepts and relationships shown in FIG. 3 are of, and relate to, automobiles. … given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”)), ¶ [0037], ¶ [0047], ¶ [0062], ¶ [0073-0074] Fig. 3 shows an exemplary data structure for processing received questions related to vehicles, while the numerous cited paragraphs discuss a variety of vehicle related example questions); “a control unit configured to detect, from the input information acquired by the input interface, a characteristic value of the question sentence, the characteristic value of the question sentence being a number of characters, a number of words, or a number of content words included in the question sentence” (¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”) One characteristic value could be a determination of whether the question sentence is short or long, which is based on the number of words in the query.); “and a display or a speaker configured to output an answer sentence according to a detail level,” (¶ [0094], ¶ [0070], (¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.) “the detail level being an index indicating a detail degree of a sentence” (¶ [0010] (“Further, this method creates a semantic index that uses the concept for identifying information, parses a query into elements, where at least one of the elements is equivalent to the concept, and retrieves units of information using the semantic index.”), ¶ [0029] (“In processing a query (i.e., during query mode), system 100 uses multi-layered concept repository 134 as a hierarchical dictionary or set of relationships for determining associated concepts that are relevant in determining an answer based on the elements of the query. … To do so, response engine 140 uses semantic index 129 to locate and to extract information from content storage 108, the content of which is typically formed during the indexing mode. Then, response engine 140 determines how best to present the extracted information as an appropriate response.”) The detail level of the question is determined using an index, the semantic index, whose layers indicate a detail degree of a sentence.) “the detail level being determined based on the characteristic value of the question sentence” (Fig. 1B, ¶ [0028-29] (“In both indexing mode and query mode, LAM 110 transforms text into elements, which then can be annotated with additional information for enhancing the information retrieval process of the present invention. … In query mode, the elements and associated annotations are wherein the detail degree of the question sentence increases as the characteristic value of the question sentence increases” (Figs., ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”), ¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The characteristic value of the answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.).
An information processing system comprising” (¶ [0001] (“this invention relates to an information retrieval system that uses an improved ontology with which to generate a response.”), ¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the present invention.”)); “an information processing device for use in a vehicle, the information processing device comprising” (¶ [0027] (“System 100 can be composed of one or more computers, each having at least one processor and memory for executing program instructions in accordance with the present invention.”) The method of Cooper may be performed by “any computer having a processor and memory for executing program instructions,” (¶ [0027]) such as a smartphone or tablet which may easily be used within a vehicle.); “wherein the information processing device “an input interface configured to acquire input information entered by a user, the input information including a question sentence” (Fig. 3, Table 1, ¶ [0043] (“FIG. 3 illustrates a portion of a data structure that relates concepts in an ontology, according to one embodiment of the present invention. Concept <automotive universe> 300 represents the domain to which the exemplary ontology relates. That is, the concepts and relationships shown in FIG. 3 are of, and relate to, automobiles. … given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”)), ¶ [0037], ¶ [0047], ¶ [0062], ¶ [0073-0074] Fig. 3 shows an exemplary data structure for processing received questions related to vehicles, while the numerous cited paragraphs discuss a variety of vehicle related example questions); “a first processor” (¶ [0027]); and a display or a speaker (¶ [0094]); and a server configured to communicate with the information processing device, the server comprising a second processor” (¶ [0027] (“Network 104, which is optional, can be the Internet, a local area network (“LAN”), or any type of communications network capable of communicating data that represents both questions to and answers from system 100. Network 1004 can facilitate any known types of question-answering communications”), “wherein the first processor or the second processor is configured to: detect, from the input information acquired by the input interface, a characteristic value of the question sentence, the characteristic value of the question sentence being a number of characters, a number of words, or a number of content words included in the question sentence” (¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”) One characteristic value could be a determination of whether the question sentence is short or long, which is based on the number of words in the query.); “determine a detail level that is an index indicating a detail degree of a sentence based on the characteristic value of the question sentence” (¶ [0010] (“Further, this method creates a semantic index that uses the concept for identifying information, parses a query into elements, where at least one of the elements is equivalent to the concept, and retrieves units of information using the semantic index.”), ¶ [0029] (“In processing a query (i.e., during query mode), system 100 uses multi-layered concept repository 134 as a hierarchical dictionary or set of relationships for determining associated concepts that are relevant in determining an answer based on the elements of the query. … To do so, response engine 140 uses semantic index 129 to locate and to extract information from content storage 108, the content of which is typically formed during the the detail degree of the question sentence increases as the characteristic value of the question sentence increases,” (Figs., ¶ [0070] (“response engine 140 should be able to distinguish a short query composed of a small number of query words (which may be sufficiently answered with information resulting from a keyword search), rather than from a longer, more syntactically complex query (which may require the use of an ontology for resolving the question).”), ¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The characteristic value of the answer is determined by the detail level of the question because a more detailed question will result in using lower layer concepts to find a more specific answer.) “the display or the speakeris configured to output an answer sentence according to the detail level,” (¶ [0094], ¶ [0070], ¶ [0043] (“given any query expressed in words or elements that relate to lower layer concepts, a more specific answer or response can be formulated by using the relationships shown in FIG. 3. For example, a querier requesting a price of an “SUV” generally can be presented with a specific response including price information for Models XA, XB, and XX.”), ¶ [0095] ( “An exemplary DNUI is generated by response formatter 520 to include portlets for presenting: (1) detailed, exact answers”) The answer is determined by  
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a question answering system with a rule where a longer question (as measured by characters, words or content words) results in a longer answer.
Response to Arguments
Applicant’s cancellation of claim 2 and amendments to claim 4 overcome prior claim objections and rejections under 35 U.S.C. 112. The objection and rejections have been withdrawn. 
Applicant's arguments filed regarding 35 U.S.C. 101 claims 1 and 3-9 have been fully considered but they are not persuasive. The section regarding 101 has been updated to address Applicant’s amended claims. As explained above when viewed as a whole Applicant’s claims amount to the mental process of understanding and developing an answer to a question. Regarding the limitations identified by Applicant referring to “an input interface” and “a display or speaker,” as  explained above, these components are parts of any generic computer and, but for these components, the limitations may practically be performed in the human mind. 
Applicant's arguments filed regarding 35 U.S.C. 102 claims 1, 3 and 5-9 have been fully considered but they are not persuasive. The section regarding 101 has been updated to address Applicant’s amended claims. Because these additional limitations are recited at a high-level of .
Applicant's arguments filed regarding 35 U.S.C. 102 claims 1, 3 and 5-9 have been fully considered but they are not persuasive. The section regarding 101 has been updated to address Applicant’s amended claims. Cooper does consider the number of words in a question sentence when determining the appropriate response to a question, including the level of detail required. As explained above, Cooper does not address all the additional limitations included in dependent claim 4, and as a result this claim is allowable over the prior art if rewritten in independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
August 28, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715